IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 98-41035
                       USDC No. 4:97-CV-354


CECIL RAY PATTERSON,

                                    Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       - - - - - - - - - -

                           June 14, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Cecil Ray Patterson, Texas state prisoner #779579, has moved

this court for a certificate of appealability (COA) to challenge

his transfer from federal to state custody.     Because Patterson’s

22 U.S.C. § 2241 petition challenges the execution of his federal

sentence, a COA is not required.   See     28 U.S.C. § 2253; Ojo v.

INS, 106 F.3d 680, 681 (5th Cir. 1997).     His request for COA is

therefore DENIED as unnecessary.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41035
                               - 2 -



     No further briefing is necessary to decide this appeal.         See

Dickinson v. Wainwright, 626 F.2d 1184, 1186 (5th Cir. 1980).

Section 2241 is the proper habeas remedy if a prisoner challenges

the execution of his sentence rather than the validity of his

conviction and sentence.   United States v. Cleto, 956 F.2d 83, 84

(5th Cir. 1992).   Patterson, however, cannot obtain the relief he

seeks via his § 2241 petition.   “[H]abeas is not available to

review questions unrelated to the cause of detention.     Its sole

function is to grant relief from unlawful imprisonment or custody

and it cannot be used properly for any other purpose.”      Pierre v.

United States, 525 F.2d 933, 935-36 (5th Cir. 1976).      Although

Patterson is currently in state custody, he makes no argument

attacking the lawfulness of that confinement, nor does he

challenge the validity of his federal sentence.   Thus,

Patterson’s claim is not cognizable in this federal habeas

proceeding.

     COA DENIED AS UNNECESSARY; JUDGMENT AFFIRMED.